United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-3746
                        ___________________________

                            Alaa E. Elkharwily, M.D.

                       lllllllllllllllllllllPlaintiff - Appellant

                                          v.

Mayo Clinic Health System-Southeast Minnesota Region, doing business as Mayo
         Clinic Health System - Albert Lea and Austin (MCHS-SMR)

                       lllllllllllllllllllllDefendant - Appellee

Mayo Holding Company; Mayo Foundation; Mark Ciota, M.D.; John Grzybowski,
M.D.; Dieter Heinz, M.D.; Robert E. Nesse, M.D.; Steve Underdahl; Stephen Waldhoff

                            lllllllllllllllllllllDefendants
                                    ____________

                    Appeal from United States District Court
                   for the District of Minnesota - Minneapolis
                                  ____________

                         Submitted: November 20, 2018
                           Filed: December 13, 2018
                                 [Unpublished]
                                 ____________

Before BENTON, BOWMAN, and ERICKSON, Circuit Judges.
                         ____________

PER CURIAM.
      Alaa Elkharwily was held in contempt after violating a protective order by
mishandling protected health information he received in discovery. He appeals
several district court1 orders related to the contempt proceedings. Having jurisdiction
under 28 U.S.C. § 1291, this court affirms.

       Upon careful review of the parties’ arguments and the circumstances of this
case, the court finds no basis to reverse the court’s orders. First, this court finds no
abuse of discretion in the award of attorney’s fees for the enforcement of a prior
attorney’s fee award related to the contempt proceedings. See Chaganti & Assocs.,
P.C. v. Nowotny, 470 F.3d 1215, 1223 (8th Cir. 2006) (this court reviews a district
court’s imposition of civil contempt and an award of monetary sanctions for abuse of
discretion); Dillon v. Nissan Motor Co., 986 F.2d 263, 267 (8th Cir. 1993) (factual
basis for sanction is reviewed for abuse of discretion). This court finds no error in the
dismissal of certain pending motions as moot after Elkharwily was purged of
contempt. See Krentz v. Robertson, 228 F.3d 897, 902 (8th Cir. 2000) (plaintiff must
first demonstrate he was deprived of some “life, liberty, or property” interest; if
successful, he must then establish he was deprived of the interest without sufficient
process). This court concludes there is no merit to Elkharwily’s argument that the
district court should not have updated the case caption to remove all named
defendants but MCHS-SMR. Finally, the court declines to address Elkharwily’s
challenge to the district court’s order cautioning that a future protective order
violation would result in a bench warrant for his arrest, as the matter is not ripe for
review. See Parrish v. Dayton, 761 F.3d 873, 875-76 (8th Cir. 2014) (claim is not
ripe for adjudication of it “rests upon contingent future events that may not occur as
anticipated, or indeed may not occur at all.”) (citations omitted).

      The judgment of the district court is affirmed. See 8th Cir. R. 47B.
                     ______________________________

      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota, adopting the report and recommendations of the Honorable Steven E.
Rau, United States Magistrate Judge for the District of Minnesota.

                                          -2-